388 U.S. 462 (1967)
STELLAS
v.
ESPERDY, DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE.
No. 934, Misc.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Anna Mamalakis Pappas and Omar Z. Ghobashy for petitioner.
Solicitor General Marshall, Assistant Attorney General Vinson and Beatrice Rosenberg for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Southern District of New York with directions that it be returned to the Immigration and Naturalization Service for further administrative proceedings.